DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 11, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Guillot-Jerome et al. (U.S. 2011/0069434).
	Regarding claim 1 Guillot-Jerome teaches a metering device which shows a base 3 which the sun shield 4 is attached; In lieu of a groove, Guillot uses a hinge.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Guillot-Jerome, since the examiner takes Office Notice of the equivalence of the hinge and a groove for their use in the art of enclosure securing means and the selection of any of these known equivalents to secure the cover to a base would be within the level of ordinary skill in the art.
Guillot-Jerome further teaches wherein the solar shield 4 is spaced a distance from the base such that an air pocket 3B is formed between the solar shield 4 and the upper surface of the enclosure; and the edge of the solar shield is spaced from the base such that at least one passage is formed between the edge of the solar shield and the base to allow air movement between the air pocket and atmosphere (see figure 4); and left and right edges of the solar shield are spaced a distance from the enclosure to define left and right passages, respectively, to allow air exchange between atmosphere and the air pocket (see figure 4); and a fastener 6 to connect the solar shield 4 to the enclosure 3, the fastener being configured to provide tamper evidence responsive to at least partial removal of the solar shield from the enclosure (see figure 6B); wherein the at least one opening comprises: openings 4C defined between the solar shield and the enclosure to allow air movement between the air pocket and atmosphere.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Guillot-Jerome in order to provide an alternative means for a cover attachment which is well known in the art.
Regarding claim 17, Guillot-Jerome does not explicitly teach wherein the solar shield is made of acrylonitrile butadiene styrene or polycarbonate.
However it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Guillot-Jerome since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5, 6, 8, 9, 12, 13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL E WILLIAMS/Examiner, Art Unit 2855